Title: To John Adams from Timothy Pickering, 18 July 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State July 18. 1799.

The unfortunate mistake referred to in Mr. Liston’s letter of the 13th to Admiral Sir Hyde Parker, has induced me to reprint your proclamation for opening the trade with St. Domingo, and to subjoin an extract of Mr. Liston’s letter, to put into the hands of as many of the Collectors as are within reach, prior to the first of August.—General Maitland’s letter to me of the 23d of May and the 5th article agreed on here with him & Mr. Liston, demonstrate the correctness of the proclamation in declaring the opening of the ports to apply to Cape Francois and Port Au Prince,—not to the ports of the U. States; & Genl. Maitland’s letter of July 2d to Mr. Liston (of which a copy is inclosed) show’s how the mistake arose; while it is not a little surprizing that Dr. Stevens should have formed a construction so erroneous.
I have the honor to be / Sir, with great respect, / your most obt. servt.
Timothy Pickering